Citation Nr: 0420709	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-21 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 29, 2002, 
for the grant of a 30 percent evaluation for psychogenic 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for psychogenic gastrointestinal disorder.  The veteran 
asserts that he wants an earlier effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The Board is aware that the veteran was issued a VCAA letter 
in April 2002 following his claim for entitlement to an 
increased evaluation for the service-connected psychogenic 
gastrointestinal disorder and that the veteran's appeal for 
an earlier effective date raised a "new" issue following 
the RO's grant of an increased evaluation.  In these type of 
cases, VA's Office of General Counsel has held that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, here, the April 2002 letter did 
not inform the veteran of the evidence necessary to 
substantiate his claim for an increased evaluation for the 
service-connected psychogenic gastrointestinal disorder.  
Rather, the letter was silent as to this issue (but informed 
the veteran of the evidence necessary to substantiate his 
claim for service connection for post-traumatic stress 
disorder, which issue is not on appeal).  

Therefore, the veteran has not been provided with the 
evidence necessary to substantiate his claim for entitlement 
to an effective date earlier than March 29, 2002, for the 
grant of a 30 percent evaluation for psychogenic 
gastrointestinal disorder and, in the same document, which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with this claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, the Board finds that the veteran must be provided with 
the above notice prior to the Board's consideration of his 
claim.

Additionally, in the VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated March 2003, the 
veteran's representative asserted that the veteran had been 
receiving treatment for the service-connected psychogenic 
gastrointestinal disorder since 1991.  While some of the 
veteran's VA treatment records are in the claims file, the 
Board finds that all treatment records should be obtained 
since 1991, as such could constitute informal claims for an 
increased evaluation for the service-connected disability.  
See 38 C.F.R. § 3.157(b) (2003)

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than March 29, 
2002, for the grant of a 30 percent 
evaluation for psychogenic 
gastrointestinal disorder and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claim.

2.  Obtain the VA treatment records dated 
from 1991 to the present from the VA 
Medical Center in Albuquerque, New 
Mexico, and associate them with the 
claims file.

3.  Readjudicate the claim for 
entitlement to an effective date earlier 
than March 29, 2002, for the grant of a 
30 percent evaluation for psychogenic 
gastrointestinal disorder.  

4.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


